Exhibit 10.2

BANK OF THE OZARKS, INC.

2015 EXECUTIVE CASH BONUS PLAN

Pursuant to the Bank of the Ozarks, Inc. 2009 Restricted Stock and Incentive
Plan, as amended and restated effective May 19, 2014 (the “Amended Plan”), the
Personnel and Compensation Committees (the “Committee”) of the Boards of
Directors of Bank of the Ozarks, Inc. (the “Company”) and its wholly-owned bank
subsidiary, Bank of the Ozarks (the “Bank”) has established the following plan
for the 2015 grants of Performance Awards to be payable in cash (the “Program”)
in order to encourage outstanding performance from its officers. Subject to
applicable law, all designations, determinations, interpretations, and other
decisions under or with respect to the Program or any award shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all persons. Designations, determinations,
interpretations, and other decisions made by the Committee with respect to the
Program or any Performance Award need not be uniform and may be made selectively
among participants, whether or not such participants are similarly situated.
Performance Awards made pursuant to the Program to Covered Officers are intended
to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code and the regulations promulgated thereunder and this
Program shall be interpreted accordingly. Capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Amended Plan.

Participation

The Committee shall designate those officers of the Company and/or the Bank that
will be eligible to receive an award pursuant to the Program (each a
“Participant”) and if such Participant is a Covered Officer, as defined in the
Amended Plan.

Performance Period

Awards shall be calculated based on the financial results for the period
beginning on January 1, 2015 and ending on December 31, 2015 (the “Performance
Period”) and paid within two and one-half months following the end of the
Performance Period pursuant to the terms of this Program. Following the
completion of the Performance Period, the Committee shall certify in writing
whether the applicable performance targets have been achieved and the amounts,
if any, payable to any Participant for the Performance Period.

Company Performance Metrics and Award Opportunities

The Committee shall approve the Company performance metrics (“Performance
Metric”) and the relative weighting of each Performance Metric (“Weight”) no
later than 90 days following the commencement of the Performance Period. Each
Performance Metric shall have a threshold, target and maximum performance level
that must be attained before payout. The Committee shall determine for each
Participant a threshold, target and maximum incentive opportunity that may be
awarded upon the achievement of the threshold, target and maximum performance
level for the particular Performance Metric over the Performance Period.

 

  •   Threshold. If Company performance is below the threshold amount set for
the particular Performance Metric, the payout related to the particular metric
is zero. Performance at or above the threshold amount set for the particular
Performance Metric may result in payment up to 75% of the Participant’s target
incentive opportunity for that particular Performance Metric (i.e.,
Participant’s target incentive opportunity multiplied by Weight of Performance
Metric multiplied by .75).



--------------------------------------------------------------------------------

  •   Target. Company performance that is at or above the target level set for
the particular Performance Metric may result in payment up to 100% of the
Participant’s target incentive opportunity for that particular Performance
Metric (i.e., Participant’s target incentive opportunity multiplied by Weight of
Performance Metric).

 

  •   Maximum. Company performance that is at or above the maximum level set for
the particular Performance Metric may result in payment up to 125% of the
Participant’s target incentive opportunity for that particular Performance
Metric (i.e., Participant’s target incentive opportunity multiplied by Weight of
Performance Metric multiplied by 1.25).

Payment of Awards

As soon as practicable following the end of the Performance Period, the
Committee shall determine (such date, the “Determination Date”) whether and to
what extent each Performance Metric has been achieved and the final dollar
amount (“Bonus Award”), if any, payable to each Participant under the Program.
In determining the amount earned by the Participant for the Performance Period,
the Committee shall have the right to reduce (but not increase) the amount
payable at a given level of performance to take into account additional factors
that the Committee may deem relevant to the assessment of individual or Company
performance for the Performance Period, including the Company’s overall
performance, the individual Participant’s specific contributions and performance
throughout the Performance Period and any actual or perceived inappropriate
risks taken by Participants.

Each Bonus Award shall be paid solely in cash; provided, such amount may not
exceed the maximum amount set forth in Section 10.3(b) of the Amended Plan.

Except as the Committee may otherwise determine in its sole and absolute
discretion, termination of a Participant’s employment prior to the end of the
Performance Period will result in the forfeiture of the award by the
Participant, and no Bonus Award shall be received.

This Program is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.

Other Provisions

Adjustments for Unusual or Nonrecurring Events. In addition to any adjustments
enumerated by the Committee when setting the Performance Metrics, the Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, awards in recognition of unusual or nonrecurring events
affecting any Participant, the Company, or any Subsidiary or affiliate, or the
financial statements of the Company or of any Subsidiary or affiliate; in the
event of changes in applicable laws, regulations or accounting principles; or in
the event the Committee determines that such adjustments are appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Amended Plan. The Committee is also
authorized to adjust performance targets or awards downward to avoid unwarranted
windfalls. Notwithstanding the foregoing, the Committee shall not make any
adjustments to the Program that would prevent any awards made to Covered
Officers from qualifying as “performance-based compensation” pursuant to
Section 162(m) of the Code.

No Right to Employment. The grant of an award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
Subsidiary or affiliate.



--------------------------------------------------------------------------------

No Trust or Fund Created. Neither the Program nor any Performance Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Subsidiary or affiliate and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Subsidiary or affiliate pursuant to
an award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or affiliate.

No Rights to Awards. No person shall have any claim to be granted any award and
there is no obligation for uniformity of treatment among Participants. The terms
and conditions of the awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Program at any time
in the Company’s sole discretion.

Section 409A of the Internal Revenue Code. This Program is intended to comply
with Section 409A of the Code and will be interpreted in a manner intended to
comply with Section 409A of the Code.

Application of Company Clawback Policy. All grants, awards, shares of the
Company’s common stock, cash or other compensation received by any Participant
pursuant to the Program that constitute incentive-based compensation may be
subject to recovery by the Company under any compensation recovery, recoupment
or clawback policy that the Company may adopt from time to time, including
without limitation any policy that the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the U.S. Securities and Exchange Commission
thereunder or the requirements of any national securities exchange on which the
Company’s common stock may be listed.